Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawase et al. (JP 2002084699).

Claim 8 (new): Kawase et al. teach:
A motor (fig 1) comprising: 
a rotor 10 including a shaft 77 disposed along a center axis 77 extending in a lengthwise direction (figs 1 & 7), the rotor being rotatable about the center axis; 
a stator 57 disposed opposite the rotor with a clearance defined between the stator and the rotor in a radial direction (that would be an inherent air gap otherwise the rotor would not be able to rotate); and 
a housing 27 accommodating the rotor and the stator; 
wherein the housing includes: 
a tubular portion (at 27, fig 1) extending along the center axis; and 

the tubular portion includes, on its inner peripheral surface (holding the stator core 38, fig 1), a fitting portion (holding the stator core 38, fig 1) fitted to the stator, and a tapered portion (holding the molded layer 58, fig 1) with a diameter that gradually decreases downward (see annotated figs 1 & 8a below), the tapered portion being located below the fitting portion; and 
the tubular portion includes, in its outer peripheral surface, a recessed portion (see annotated figs 1 & 8a below) with an axial position that overlaps the tapered portion, the recessed portion extending in a circumferential direction (since the entire housing is tubular, the recess extends circumferentially as well as axially, figs below).

    PNG
    media_image1.png
    694
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    621
    676
    media_image2.png
    Greyscale


Claim 9 (new): Kawase et al. teach:
The motor according to claim 8, wherein a thickness of the tubular portion at an upper end of the recessed portion is smaller than a thickness of the tubular portion at the fitting portion.

    PNG
    media_image3.png
    694
    677
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. in view of Akiyoshi et al. (JP 2012039694).

Claim 10 (new): Kawase et al. has been discussed above, re claim 1; but does not teach that the bottom portion includes a plurality of ribs arranged in the circumferential direction and extending radially inward from the inner peripheral surface of the tubular portion.

Akiyoshi et al. teach that the bottom portion 13 includes a plurality of ribs 24 arranged in the circumferential direction and extending radially inward from the inner peripheral surface of the tubular portion 19 to allow cooling air to reach the inside of the electric machine (see figs 1 & 2).

    PNG
    media_image4.png
    416
    812
    media_image4.png
    Greyscale



Claim 11 (new): Kawase et al. has been discussed above, re claim 10; but does not teach that each of the plurality of ribs includes an upper end located below an upper end of the recessed portion.

Akiyoshi et al. teach that each of the plurality of ribs includes an upper end 27 located below an upper end of the recessed portion (at 19, fig 2) to allow cooling air to reach the inside of the electric machine (see figs 1 & 2).

    PNG
    media_image4.png
    416
    812
    media_image4.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kawase et al. so that each of the plurality of ribs includes an upper end located below an upper end of the recessed portion, as taught by Akiyoshi et al. so as to cool the motor.



Akiyoshi et al. teach that each of the plurality of ribs includes an oblique surface extending upward while extending radially outward to reach the inner peripheral surface of the tubular portion (at 19, fig 2) to allow cooling air to reach the inside of the electric machine (see figs 1 & 2).

    PNG
    media_image5.png
    601
    634
    media_image5.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kawase et al. so that each of the plurality of ribs includes an oblique surface extending upward while extending radially outward to reach the inner peripheral surface of the tubular portion, as taught by Akiyoshi et al. so as to cool the motor.



Akiyoshi et al. teach that a bearing 15 supporting the shaft 7 in a rotatable manner; wherein the bottom portion includes a bearing holding portion 21 (at 22, fig 1) to hold the bearing to allow cooling air to reach the inside of the electric machine (see figs 1 & 2).

    PNG
    media_image4.png
    416
    812
    media_image4.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kawase et al. with a bearing supporting the shaft in a rotatable manner; wherein the bottom portion includes a bearing holding portion to hold the bearing, as taught by Akiyoshi et al. so as to cool the motor.





Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. & Akiyoshi et al. in further view of Su (FR 2872352).

Claim 13 (new): Kawase et al. has been discussed above, re claim 10; but does not teach that the plurality of ribs include a first rib and a second rib; the first rib extends in the radial direction with a uniform width; the second rib includes, on its radially outer end, a proximal end portion expanding in the circumferential direction; and the proximal end portion includes a screw hole extending from a lower surface of the bottom portion.

Su teaches that the plurality of ribs include a first rib 12 and a second rib 16; the first rib extends in the radial direction with a uniform width (fig 2 below); the second rib includes, on its radially outer end, a proximal end portion expanding in the circumferential direction (fig 2 below); and the proximal end portion includes a screw hole 17 extending from a lower surface of the bottom portion to facilitate connection with another apparatus.  This improves the versatility of the housing as opposed to not being able to be fastened.

    PNG
    media_image6.png
    811
    742
    media_image6.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kawase et al. so that the plurality of ribs include a first rib and a second rib; the first rib extends in the radial direction with a uniform width; the second rib includes, on its radially outer end, a proximal end portion expanding in the circumferential direction; and the proximal end portion includes a screw hole extending from a lower surface of the bottom portion, as taught by Su so as to improve the versatility of the motor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832